21 F.3d 424
73 A.F.T.R.2d 94-1798
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oliver S. TRAVERS, Jr.;  Mary J. Travers, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Leonard O. GERBER;  Pauline K. Gerber, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Mark A. ABESHOUSE, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.William H. SCHAEFFER;  Francis D. Schaeffer, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Barry M. PACHINO;  Judith Pachino, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.APPAREL ASSOCIATES, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Donovan M. HAMM, Jr.;  Linda Hamm, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Frances D. SCHAEFER, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.William H. SCHAEFER, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Arthur T. WARD;  Dorothy M. WARD, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Sidney ZULVER;  Doris Zulver, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Julius ZULVER;  Selma Zulver, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Dennis W. TOWNSEND;  Susan A. Townsend, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.TOWNSEND & COMPANY, INCORPORATED & SUBSIDIARY, petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Hanan SIBEL;  Carole Sibel, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Murray I. RESNICK;  Ellen M. Resnick, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.William Z. FOX;  Myra L. Fox, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.David FOX;  Sheila F. Fox, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Jack L. BAYLIN;  Gail B. Baylin, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.David B. HOFFBERGER;  Janet S. Hoffberger, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.James W. SHAW;  Barbara G. Shaw, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.David J. QUIGLEY;  Mary Lou Quigley, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.David L. SEAGREN, individually and as independentadministrator of the Estate of Dorothy P. Seagren;Estate of Dorothy P. Seagren,Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.Albert E. THOMPSON, Jr.;  Nancy L. Thompson, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 93-1803, 93-1834, 93-1841, 93-1806, 93-1842, 93-1943,93-1831, 93-1945, 93-1947.
United States Court of Appeals, Fourth Circuit.
Argued March 11, 1994.Decided April 13, 1994.

On Appeal from the United States Tax Court.  (Tax Ct. Nos. 87-1431, 87-1408, 87-17547, 87-1433, 86-43048, 87-1409, 87-1437, 87-1430, 88-9807, 88-9806, 87-1435, 87-4151, 87-4158, 87-1410, 87-1404, 87-1432, 87-2601, 89-10792, 90-8488, 86-43028, 87-1339, 86-30035, 87-647, 85-30280, 87-2548, 87-644, 87-4156, 87-1414, 86-24748, 87-643)
Daniel S. Goldberg, Baltimore, MD, for appellants.
Ann Belanger Durney, Tax Division, U.S. Dept. of Justice, Washington, D.C., for appellee.
F. David Lake, Jr., Terrill A. Hyde, Wilmer, Cutler & Pickering, Washington, DC, for appellants.
Michael L. Paup, Acting Asst. Atty. Gen., Gary R. Allen, Annette M. Wietecha, Tax Div., U.S. Dept. of Justice, Washington, DC, for appellee.
U.S.T.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Mary Travers and her husband, as well as other limited partners of Research One (collectively referred to as the Taxpayers), appeal the decision of the tax court holding that the Taxpayers were not eligible for research and development expense deductions pursuant to 26 U.S.C. Sec. 174(a)(1).  The claimed deductions of the Taxpayers reflected their pro rata share of payments by Research One to fund the development of a particular technology by CemCom Research Associates, Inc.


2
The recent decision by the Fifth Circuit in Harris v. Commissioner of Internal Revenue, No. 92-5097 (5th Cir.  March 10, 1994), coupled with our review of the briefs and consideration of the arguments of the parties, has revealed that this appeal lacks merit.  Accordingly, we affirm the judgment of the tax court for the reasons stated by that court in its memorandum opinion.   Harris v. Commissioner of Internal Revenue, T.C. Memo 1990-80 (T.C. February 20, 1990).


3
AFFIRMED.